UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): J ul y 2 2 , 201 6 HMN Financial, Inc. (Exact name of registrant as specified in its charter) Delaware 0-24100 41-1777397 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1016 Civic Center Drive Northwest Rochester, Minnesota (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (507) 535-1200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02. Results of Operation and Financial Condition. On July 22, 2016, HMN Financial, Inc. (the “Company”) issued a press release (the “Press Release”) that included financial information for its quarter ended June 30, 2016. A copy of the Press Release is attached as Exhibit 99 to this Form 8-K and incorporated by reference into this Item 2.02. The information included in the Press Release is to be considered furnished under the Securities Exchange Act of 1934, as amended. Item 9.01 . Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99Press Release dated July 22, 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HMN Financial, Inc. (Registrant) Date: July 25, 2016 /s/ Jon Eberle Jon Eberle Senior Vice President, Chief Financial Officer and Treasurer 3 Index to Exhibits Exhibit No. Description Exhibit 99 Press Release dated July 22, 2016 4
